J-S80026-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                            IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                            Appellee

                       v.

JACQUITA R. KIERNAN

                            Appellant                        No. 347 MDA 2016


           Appeal from the Judgment of Sentence February 9, 2016
             In the Court of Common Pleas of Huntingdon County
               Criminal Division at No: CP-31-CR-0000618-2014


BEFORE: LAZARUS, STABILE, and RANSOM, JJ.

MEMORANDUM BY STABILE, J.:                               FILED JANUARY 19, 2017

       Appellant, Jacquita R. Kiernan, appeals from the February 9, 2016

judgment of sentence in the Court of Common Pleas of Huntingdon County

(“trial court”) following her open guilty plea to possession with intent to

deliver a controlled substance, criminal conspiracy, criminal use of a

communication facility, dealing in proceeds of unlawful activity, and two

counts of corrupt organizations.1              Appellant challenges the discretionary

aspects of sentencing. Upon review, we affirm.

       On September 8, 2015, Appellant entered into an open guilty plea to

all six charges.      On February 9, 2016, Appellant was sentenced to an

aggregate sentence of 60-120 months incarceration and that she was RRRI
____________________________________________


1
  35 P.S. § 780-113(a)(30), 18 Pa.C.S.A. §§ 903, 7512, 5111(a), and
911(b) respectively.
J-S80026-16



eligible. Appellant did not make a motion to modify sentence on the record

at the time of sentencing or file a post-sentence motion. On February 26,

2016, Appellant filed a timely notice of appeal. On March 7, 2016, the trial

court directed Appellant to comply with Pa.R.A.P. 1925(b).           Appellant

complied on March 21, 2016, and the trial court issued a Pa.R.A.P. 1925(a)

opinion on April 1, 2016.

      Appellant raises five issues on appeal.

      I.     Whether the trial court erred and abused its discretion in
             imposing an excessive sentence?

      II.    Whether the trial court erred and abused its discretion by
             sentencing Appellant in the middle of the standard range
             when the trial court had previously stated its intent to
             consistently sentence co-defendants for their offenses?

      III.   Whether the trial court failed to give adequate
             consideration and weight to Appellant’s mitigating factors?

      IV.    Whether the trial court improperly considered and gave too
             much weight to information not in evidence relative to
             drug-related deaths in the greater community and imposed
             an enhanced sentence on Appellant where she had not
             been charged with Drug Delivery Resulting in Death or any
             similar offense?

      V.     Whether the trial court improperly considered and/or gave
             too much weight to evidence and testimony adduced in
             Appellant’s co-defendant’s jury trial when Appellant
             entered pleas of Guilty?

Appellant’s Brief at 7-8. All of Appellant’s claims relate to the discretionary

aspect of sentencing.

      “[I]ssues challenging the discretionary aspects of a sentence must be

raised in a post-sentence motion or by presenting the claim to the trial court


                                     -2-
J-S80026-16



during the sentencing proceedings.     Absent such efforts, an objection to a

discretionary aspect of a sentence is waived.” Commonwealth v. Gibbs,

981 A.2d 274, 282-83 (Pa. Super. 2009)(quoting Commonwealth v.

McAfee, 849 A.2d 270, 275 (Pa. Super. 2004) (citation omitted)).        In the

matter sub judice Appellant failed to file a post-sentence motion or raise a

challenge to the discretionary aspects of sentencing during the sentencing

proceedings; therefore, Appellant’s claims are waived.

      Even if Appellant’s claims were not waived, they would be meritless.

Appellant’s claims relate to the discretionary aspects of sentencing;

therefore, she does not enjoy an absolute right to appeal but must present a

substantial question to this Court that her sentence violates a particular

provision of the Sentencing Code or is contrary to the fundamental norms

underlying the sentencing process.     Commonwealth v. Boyer, 856 A.2d
149, 152 (Pa. Super. 2004).        Appellant fails to establish a substantial

question to this Court. Appellant was sentenced in the standard range and

the trial court had the benefit of a pre-sentence investigation report, letters

of support from individuals who know Appellant, Appellant’s sentencing

memorandum, and Appellant’s statement at sentencing before fashioning

Appellant’s sentence. See generally N.T. Sentencing, 2/9/2016.

      Judgment of sentence affirmed.




                                     -3-
J-S80026-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2017




                          -4-